—Orders, Supreme Court, New York County (Ira Gammerman, J.), entered on or about January 22, 1999 and February 22, 1999, which, in an action between board members of a residential condominium for a declaration as to the composition of the board, permitted plaintiffs to voluntarily discontinue the action without preju*213dice, and, insofar ás appealable, denied defendant-appellant’s motion to renew, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered March 19, 1998, which granted plaintiffs’ motion for a preliminary injunction designating the members of the board, unanimously dismissed, without costs, as superseded by the appeal from the order entered July 28, 1998. Appeal from order, same court and Justice, entered July 28, 1998, which granted defendant-appellant’s motion to reargue the order of March 19, 1998, and, upon reargument, adhered to the prior order, unanimously dismissed, without costs, as moot in view of the discontinuance of the action.
The motion court properly permitted the action to be discontinued on the ground that the controversy concerning the composition of the board was rendered academic by a subsequent board election. No new evidence altering this result was submitted on the motion to renew. Any issue with respect to the subsequent board election or the membership of the present board may be determined in the separate action commenced subsequent to the new board election. Since no controversy remains, we decline to review the order granting plaintiffs a preliminary injunction. Concur — Nardelli, J. P., Williams, Tom, Wallach and Andidas, JJ.